From an order granting a motion for nonsuit and judgment entered accordingly the plaintiff appealed.
Briefly stated, the complaint alleged that the defendant negligently furnished for the use of employees of the plaintiff's employer a defective electrical apparatus knowing the same to be defective and dangerous, that plaintiff in using the same for said employer was injured thereby and that said negligence was the proximate cause of his injury.
[1] Admitting that the implement had been rented to plaintiff's employer, the uncontradicted evidence showed that it had been overheating and leaking oil; that the defendant repaired the same and that when used it was connected to a cable carrying exceedingly high voltage which could have caused its leaking of current. There was no showing that the apparatus was constructed or intended for such use, nor that the same was in any way defective after the repairs were made thereto. Upon this state of the case there could be nothing more than conjecture that negligence of the defendant contributed to the injury for which damages were prayed.
We find no evidence in the record upon which a judgment for the plaintiff could have been founded.
Judgment affirmed.
Stephens, P.J., and Archbald, J., pro tem., concurred. *Page 785